Citation Nr: 1743367	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-21 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for degenerative lumbar disc disease at L4-L5 with degenerative changes at T7 and T8 (low back disability) prior to December 19, 2016, and in excess of 10 percent from that date.
 
2.  Entitlement to a compensable initial rating for right hip status post superior acetabular labral tear repair (right hip disability).
 
3.  Entitlement to a compensable initial rating for left foot pes planus (left foot disability) prior to December 19, 2016, and in excess of 50 percent for a bilateral foot disability from that date.
 
4.  Entitlement to a compensable initial rating for right shoulder degenerative changes (right shoulder disability) prior to December 19, 2016, and in excess of 20 percent from that date.

5.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Winston-Salem, North Carolina (RO).  Jurisdiction currently lies with the RO in Waco, Texas.

This claim was previously before the Board in February 2016 and June 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

A January 2017 rating decision increased the rating for the low back disability to 10 percent effective December 19, 2016, granted service connection for right foot pes planus and assigned a combined rating for the feet of 50 percent effective December 19, 2016, and increased the rating for the right shoulder disability to 20 percent effective December 19, 2016. 





FINDINGS OF FACT

1.  The low back disability is characterized by pain, forward flexion of the thoracolumbar spine to 65 degrees and a combined range of the thoracolumbar spine of 195 degrees.

2.  The right hip disability is characterized by flexion to 70 degrees and pain.

3.  Prior to December 19, 2016, the left foot disability was characterized by pain.

4.  From December 19, 2016, the bilateral foot disability has been characterized by extreme tenderness of the plantar surfaces and not being improved by orthopedic shoes or appliances.

5.  The right shoulder disability is characterized by pain.

6.  In May 2017, prior to the promulgation of a decision in the current appeal, the Veteran requested that her claim for service connection for a cervical spine disability be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 percent, but not greater, for a low back disability prior to December 19, 2016, have been met, and the criteria for a rating in excess of 10 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2.  The criteria for an initial rating of 10 percent, but not greater, for a right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5252 (2016).

3.  The criteria for an initial rating of 10 percent, but not greater, for a left foot disability prior to December 19, 2016, have been met, and the criteria for a rating in excess of 50 percent for a bilateral foot disability from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

4.  The criteria for an initial rating of 20 percent for a right shoulder disability have been met for the entire claims period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 (2016).

5.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with her claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and her representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2016).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 
	
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in December 2008 at which it was noted that she had pain.  Precipitating and aggravated factors were prolonged standing and sitting, and an alleviating factor was stretching.  The pain occurred two or three times a week, and the Veteran rated it as 5 out of 10 in intensity.  No additional limitations were noted.

July 2014 x-rays from treatment showed mild facet degenerative findings of the lumbar spine.  At May 2015 VA treatment the Veteran reported hearing and feeling a popping when she bent over a few weeks before.  She was noted to have had saddle paresthesia.  She had spinous and paraspinal tenderness in the lumbar and sacral region, and the impression was lumbar radiculopathy.  The Veteran complained of severe back pain at January 2016 VA treatment.  At March 2016 VA treatment, the Veteran rated her back pain as 10 out of 10 earlier in the day and 7 out of 10 at the appointment.  At July 2015 VA treatment the Veteran complained of sharp low back pain that shot down the lower extremities.  She denied bladder or bowel problems related to the pain.

The Veteran had a VA examination on December 19, 2016, at which she said that pain was primarily located in her low back with radiation to the left leg.  She reported flare-ups about once a week when she did too much.  The flare-ups caused stiffness, making it more difficult for her to stand straight.  The Veteran was limited in moving about, walking long distances, sitting or standing for too long, lifting, bending, and twisting.  On examination range of motion was forward flexion to 65 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was pain with motion and weight bearing, and there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  On repetitive use testing, forward flexion was to 60 degrees, extension to 25 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  The examiner felt that the examination was consistent with the Veteran's statements describing functional loss with repetitive use over time.

It was at least as likely as not that extended repetitive movement would result in additional decrease in range of motion, but the extent of the decrease could not be expressed in degrees without resorting to speculation.  The examiner felt that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  Pain and fatigue would significantly limit functional ability with flare-ups, and weakness and incoordination would not.  There were muscle spasms and guarding of the thoracolumbar spine, but it did not result in abnormal gait or abnormal spinal contour.  The radicular symptoms were moderate intermittent pain in the left lower extremity, mild paresthesias and/or dysesthesias in the left lower extremity, and mild numbness in the left lower extremity.  There was also no ankylosis of the spine or other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The Veteran had IVDS of the thoracolumbar spine that had not required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  She sat with her back passively flexed to 90 degrees with decreased range of motion on standing active flexion.  Objective signs of pain on non-weight bearing and weight bearing motion testing were also noted.

The record reflects that the Veteran had pain in her low back prior to December 19, 2016.  Therefore, she is entitled to a 10 percent rating for this period, which is the minimum compensable rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5242, 5243; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran is not entitled to an evaluation in excess of 10 percent for the entire claims period.  Forward flexion of the thoracolumbar spine at the December 2016 VA examination was to 65 degrees, while a 20 percent evaluation requires that forward flexion be limited 60 degrees.  Furthermore, the combined range of motion was 195 degrees, while a 20 percent evaluation requires that it not be greater than 120 degrees.  In addition, there was not muscle spasm or guarding that was severe enough to result in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  While the Veteran has been diagnosed with IVDS, the December 2016 VA examiner noted that she has not required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  Therefore, the Veteran cannot be entitled to a compensable rating based on IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation of motion diagnostic codes.  While the record shows some flare-ups related to the back, the currently assigned 10 percent evaluation contemplates this.  In this regard, at the December 2016 VA examination there was objective evidence of pain following repetitive motion, and the combined range of motion was reduced 20 degrees to 175 on repetitive testing.  Flare-ups occurred once a week and caused stiffness.  The examiner noted that there was no weakness or incoordination during flare-ups.  Overall, the record does not show that the Veteran is entitled to an evaluation in excess of 10 percent for her low back disability.




B.  Right Hip Disability

The Veteran is seeking an initial compensable rating for a right hip disability.  The diseases under Diagnostic Codes 5013 through 5024 include osteoporosis with joint manifestations (5013), osteomalacia (5014), benign new growths of bones (5015), osteitis deformans (5016), intermittent hydrarthrosis (5018), bursitis (5019), synovitis (5020), myositis (5021), periostitis (5022), myositis ossificans (5023), and tenosynovitis (5024).  These diseases are rated on limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

September 2008 private treatment records show that the Veteran's gait was good seven months after arthroscopic surgery on her right hip.  She still had discomfort at the end ranges of motion.

The Veteran had a VA examination in December 2008 at which she complained of right hip pain.  Precipitating factors were prolonged standing and sitting, and an alleviating factor was rest.  She rated the pain as 7 out of 10, and it lasted for hours.  No additional limitations were noted.  On examination, active range of motion was flexion to 70 degrees, extension to 10 degrees, abduction to 25 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 40 degrees.  Passive range of motion was flexion to 85 degrees, extension to 15 degrees, abduction to 30 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  The examiner wrote that although there was limited range of motion, there were no additional limitations from pain, weakness, or lack of endurance following repetitive use.  There was no tenderness to palpation.

The Veteran complained of right hip pain at March 2013 VA treatment.  The pain increased with activities and going up stairs.  At July 2014 treatment the Veteran said that her right hip pain had become more significant in the past year without any recent trauma.  The Veteran was given an injection in the hip.  X-rays from July 2014 treatment were positive for mild degenerative findings.  

The Veteran had a VA examination in December 2016 at which she reported burning in her hip that was constantly present and worsened when the weather was cold.  There was sometimes stiffness, and range of motion was limited.  Rest helped somewhat.  The Veteran got flare-ups every couple of months if she pushed herself too much.  The flare-ups caused burning, radiating pain and stiffness.  The Veteran was limited in climbing stairs, walking long distances, and standing or sitting for too long.

On examination, flexion was to 70 degrees, extension to 10 degrees, abduction to 25 degrees, adduction to 10 degrees, external rotation to 60 degrees, and internal rotation to 10 degrees.  Adduction was limited such that the Veteran could not cross her legs.  The examiner felt that pain caused functional loss.  On repetitive use testing, range of motion was flexion to 70 degrees, extension to 5 degrees, abduction to 20 degrees, adduction to 10 degrees, external rotation to 60 degrees, and internal rotation to 5 degrees.  Post-test adduction was limited such that the Veteran could not cross her legs.  The examiner felt that the examination was consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain and fatigue would significantly limit functional ability with repeated use over time and would limit functional ability with flare-ups. Weakness and incoordination did not cause limitations.  The examiner could not state the extent of the additional loss of range of motion decrease in degrees without resorting to speculation.  There was not ankylosis of the right hip, there was full muscle strength, and there was not malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  Pain was found to be present on both weight bearing and non-weight bearing motion testing of the right hip.

The record shows that the Veteran has had pain in her right hip for the entire claims period.  Therefore, she is entitled to a 10 percent rating for this period, which is the minimum compensable rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5252; Burton, 25 Vet. App. at 1.  

The Veteran is not entitled to an evaluation in excess of 10 percent for her right hip disability.  Flexion has not been limited to 30 degrees, as is required for a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  At the December 2008 VA examination, flexion was to 70 degrees, and at the December 2016 VA examination it was to 70 degrees.  Abduction was to 25 degrees at the VA examinations, and a 20 percent evaluation for limitation of abduction requires limitation to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  The record does not show ankylosis of the hip, flail joint of the hip, or impairment of the femur.  Therefore, Diagnostic Codes 5250, 5254, and 5255 are not applicable.  See 38 C.F.R. § 4.71a.  Furthermore, an evaluation of 10 percent is not available for limitation of extension of the thigh under Diagnostic Code 5251.  See 38 C.F.R. § 4.71a.  The Board also notes that the Veteran would not qualify for a 10 percent evaluation based on limitation of extension or flexion because they were not limited to 5 degrees and 45 degrees respectively.  See id., Diagnostic Codes 5251, 5252.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the applicable limitation of motion diagnostic codes.  While the record shows some flare-ups related to the right hip, the currently assigned 10 percent evaluation contemplates these limitations.  At the December 2016 VA examination, the Veteran reported having flare-ups every couple of months if she pushed herself too much.  The examiner felt that pain and fatigue would significantly limit functional ability with repeated use over time, and would limit functional ability with flare-ups.  Weakness and incoordination did not cause additional limitations during flare-ups.  The increased rating of 10 percent rating assigned herein is due to pain.  Overall, the record does not show that the Veteran is entitled to an evaluation in excess of 10 percent for her right hip disability.



C.  Left Foot Disability

The Veteran is seeking an initial compensable rating for a left foot disability prior to December 19, 2016.  On that date, service connection went into effect for right foot pes planus, and the Veteran was assigned a combined 50 percent evaluation for bilateral pes planus.  Therefore, the Board will consider entitlement to a rating higher than a 50 percent rating on a bilateral basis from December 19, 2016.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

At the December 2008 VA examination the Veteran was noted to have plantar fasciitis and pes planus, and she had pain.  Aggravating factors were walking and wearing boots, and the alleviating factor was rest.  She rating the pain as 4 out of 10, and it occurred two to three times a week.  No additional limitations were noted.  X-rays of the left foot showed very minimal pes planus and minimal enthesophyte.  

The Veteran had a VA examination on December 19, 2016, at which she was noted to have diagnoses of bilateral pes planus (flat feet), left hallux valgus (bunion), and left plantar fasciitis.  She said that she was not currently receiving treatment for her feet and that the left foot was significantly worse.  Her foot pain was not constant and occurred with weight bearing when she walked long distance or wore flat shoes.  The left foot bunion was intermittently painful, particularly with tight shoes.  She had burning pain in the soles of her feet, which was worse on the left side.  The Veteran reported having flare-ups if she walked for too long, walked around in flat shoes, or walked barefoot.  The functional impairment was that the Veteran was limited in walking long distances.

In regards to pes planus, the examiner noted that the Veteran had pain on use of the feet and that the pain was accentuated on use.  On examination there was pain on manipulation of the left foot.  There was no swelling on use or characteristic callouses.  The Veteran had tried arch supports but remained symptomatic.  There was decreased longitudinal arch height bilaterally, and there was not objective evidence of marked deformity of one or both feet or pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe in either foot.  Hallux valgus in the left foot was also causing alteration of the weight-bearing line.  There was also not "inward" bowing of the Achilles tendon of either foot or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  The examiner felt that the left hallux valgus symptoms were mild or moderate.  In regards to left plantar fasciitis, the examiner felt that the symptoms were moderate.  The examiner noted that there was bilateral pain on examination that contributed to functional loss, including interference with standing.  During flare-ups the bilateral pain worsened with walking long distances.  

The record shows that the Veteran has had pain in her left foot for the entire claims period.  Furthermore, the December 2016 VA examiner diagnosed her with plantar fasciitis that had existed since 2004 and that was of moderate severity.  Therefore, she is entitled to a 10 percent rating for the period prior to December 16, 2016, which is the minimum compensable rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276; Burton, 25 Vet. App. at 1.  The Veteran is not entitled to a separate compensable evaluation for pes planus and plantar fasciitis because she would be getting compensated twice for the same foot pain.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The Veteran is not entitled to a 10 percent rating for left foot pes planus for the period prior to December 19, 2016.  The record does not show objective evidence of marked deformity, pain on manipulation and use accentuated, or indication of swelling on use, as is required for a 20 percent evaluation for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In addition, while the Veteran had been diagnosed with minimal enthesophyte, the record does not show that it was moderate in severity, as required for a separate 10 percent evaluation based on a foot injury that does not have a specific Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Furthermore, she is not entitled to a 20 percent rating due to planar fasciitis during this period because it was not moderately severe.  See id.

Once again, under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation of motion diagnostic codes.  While the record shows some increased pain from walking and certain footwear prior December 19, 2016, the currently assigned 10 percent evaluation contemplates these limitations.  The increased rating of 10 percent rating assigned herein is due to pain.  Overall, the record does not show that the Veteran was entitled to an evaluation in excess of 10 percent prior to December 19, 2016, for her right foot disability.
 
The Veteran has been assigned a 50 percent evaluation for bilateral pes planus from December 19, 2016, which is the maximum schedular rating.  She was also diagnosed with left foot hallux valgus at the December 2016 VA examination.  The examiner felt that the symptoms were mild or moderate. The Veteran had not had surgery for hallux valgus.  The examiner also felt that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Therefore, the Veteran does not qualify for a separate compensable evaluation for left foot hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The other Diagnostic Codes related to the feet are not applicable, and any pain from plantar fasciitis has been considered in the 50 percent evaluation.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5277 - 5284.  In addition, 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca are not applicable for this period because the Veteran already has the maximum schedular rating.

Since the Veteran has been assigned the maximum schedular rating, the Board will consider whether she is entitled to an extraschedular rating.  The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating

The symptoms associated with the Veteran's bilateral foot disabilities (i.e., pain) are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for these service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.  Furthermore, the December 2016 VA examiner felt that employment would be affected in that the Veteran could not walk long distance or stand for long periods.  This would not cause marked interference with employment.  In addition, there have not been frequent hospitalizations related to the feet.


D.  Right Shoulder Disability

The Veteran is seeking an initial compensable rating prior to December 19, 2016 and a rating greater than 10 percent from that date for a right shoulder disability.  The right shoulder disability has been rated under Diagnostic Code 5010, which provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable joint or joints limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

At the December 2008 VA examination the Veteran complained of pain and popping in the right shoulder.  Precipitating factors were exercise and pushups, and there were no alleviating factors.  The Veteran rated the pain as 5 out of 10.  The frequency was daily and the duration was hours.  No additional limitations were noted.  On examination, active and passive ranges of motion were flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There was no limitations in range of motion from pain, fatigue, and weakness or lack of endurance with repetitive use.  The examiner could not state the loss of function due to pain without resorting to speculation.  An MRI showed mild degenerative changes at the acromioclavicular joint and was otherwise unremarkable.

The Veteran had a VA examination in December 19, 2016 at which she reported a constant, dull pain in the area of the acromioclavicular joint which was worse in cold weather or when she slept wrong.  Rest was somewhat helpful.  She was limited in lifting a lot and in raising her right arm overhead.  Sometimes she had trouble pushing with the right arm during flare-ups.  Range of motion was flexion to 170 degrees, abduction to 145 degrees, and external and internal rotation to 90 degrees.  There was tenderness over the acromioclavicular joint.  On repetitive use shoulder range of motion testing, abduction was to 140 degrees, and flexion and external and internal rotation were unchanged.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain and fatigue significantly limited functional ability with repeated use over time, and weakness, fatigability, and incoordination did not.  The examiner felt that extended repetitive movement would result in additional decrease of range of motion, but the extent of the decrease could not be expressed in degrees without resorting to speculation.  There was full muscle strength in the right shoulder with no muscle atrophy.  The right shoulder did not have ankylosis, instability, dislocation, or labral pathology.  A cross-body adduction test was positive, which showed acromiclavicular joint pathology.  The examiner noted that passive range of motion was similar to active range of motion.  In regards to occupational tasks, the Veteran was limited in lifting a lot and raising her right arm over her head.  Pain and fatigue significantly limited functional ability with repeated use over time and during flare-ups, and weakness, fatigability, and incoordination did not.  Degenerative or traumatic arthritis was documented, and the examination results were consistent with the diagnosed condition.

The record shows that the Veteran has had pain in her right shoulder for the entire claims period.  Therefore, she is entitled to a 20 percent rating for the period prior to December 16, 2016, which is the minimum compensable rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5252; Burton, 25 Vet. App. at 1.  

The Veteran is not entitled to a rating greater than 20 percent for her right shoulder disability.  It is noted for this analysis that the Veteran is right handed.  At the December 2008 VA examination, abduction was to 180 degrees, and at the December 2016 it was to 145 degrees.  Therefore, since favorable abduction has not been limited to 60 degrees, she does not qualify for a 30 percent rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  In addition, arm limitation of motion has not been limited to midway between the side and shoulder level based on the ranges of motion from the VA examination.  See id., Diagnostic Code 5201.  Diagnostic Codes 5202 and 5203 are not applicable because there is no other impairment of the humerus or impairment of the clavicle or scapula with malunion, nonunion or dislocation.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the applicable limitation of motion diagnostic codes.  While the record shows some flare-ups related to the right shoulder, the currently assigned 20 percent evaluation contemplates these limitations.  The December 2008 VA examiner noted that there were no limitations in range of motion from pain, fatigue, and weakness or lack of endurance with repetitive use.  At the December 2016 VA examination, the Veteran reported flare-ups every couple of months if she pushed herself too much.  The examiner felt that pain and fatigue would significantly limit functional ability with repeated use over time, and would limit functional ability with flare-ups.  Weakness and incoordination did not cause limitations due to flare-ups.  The 20 percent rating for the entire claims period assigned herein considers the Veteran's right shoulder pain.  Overall, the record does not show that the Veteran is entitled to an evaluation in excess of 20 percent for her right shoulder disability.

E.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect she is unemployable due to her service-connected low back, right hip, foot, and right shoulder disabilities.

The December 2016 examiner opined that the impact on employment from the right hip disability was that the Veteran was limited in climbing stairs, walking long distances, and standing or sitting for too long.  The examiner felt that the impact on the Veteran's ability to work from the back disability was that she was limited in moving about, walking long distances, sitting or standing for too long, lifting, bending, and twisting.  The right shoulder disability limited employment related activities in that the Veteran was limited in lifting a lot, raising her right arm overhead, and sometimes has trouble with pushing with the right arm during flare-ups. The December 2016 examiner also opined that the foot disabilities limited the Veteran in walking long distances or standing for long periods of time.  While the record shows the Veteran has employment related limitations due to her back, right hip, foot, and right shoulder disabilities, the record does not show that the Veteran was precluded from all work prior to November 21, 2015 due to these disabilities.  Therefore, consideration of a TDIU is not warranted.  A TDIU is already in effect from November 21, 2015.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected low back disability, right hip disability, foot disabilities, and right shoulder disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

III.  Service Connection for a Cervical Spine Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a May 2017 statement, the Veteran withdrew the issues of service connection for a cervical spine disability.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider appeals in this matter.  


ORDER

An initial 10 percent rating, but not greater, prior to December 19, 2016, for a low back disability is granted, and a rating in excess of 10 percent from that date is denied.

A 10 percent initial rating, but not greater, for a right hip disability is granted.

A 10 percent initial rating, but not greater, prior to December 19, 2016, for a left foot disability is granted, and a rating in excess of 50 percent for a bilateral foot disability from that date is denied.

A 20 percent initial rating, but not greater, prior to December 19, 2016, for a right shoulder disability is granted, and a rating in excess of 20 percent from that date is denied.

The appeal as to the issue of entitlement to service connection for a cervical spine disability is dismissed.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


